DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/17/2020, which is a continuation of 16/157,729 filed on 10/11/2018 which is a continuation of 14/742,925 filed on 6/18/2015. An action on the merits follows. 
Claims 21-35 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 25 is objected to because of the following informalities: 
In claim 25, “second second movable” should recite “second movable”.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
Claims 21-22, 26-27, 31 and 32 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 2013/0274722 of Kostrzewski et al. (henceforth Kostrzewski).
Regarding claim 21, Kostrzewski discloses a surgical instrument (Kostrzewski: 10), comprising: 
an elongate shaft (Kostrzewski: 200) defining a longitudinal axis (Kostrzewski: central axis of 200), wherein said elongate shaft comprises a shaft frame (Kostrzewski: outer tube of 200); 
an end effector (Kostrzewski: 400) extending from said elongate shaft, wherein said end effector comprises an elongate channel (Kostrzewski: 415, 432) pivotally coupled to said shaft frame of said elongate shaft (Kostrzewski: see fig. 1), wherein said elongate channel is configured for pivotal travel relative to said elongate shaft about an articulation axis (Kostrzewski: axis at 230) that is transverse to said longitudinal axis (Kostrzewski: see fig. 1); 
a first articulation driver (Kostrzewski: 272) positioned on a first side (Kostrzewski: see fig. 13) of said longitudinal axis, wherein said first articulation driver comprises a first drive rack (Kostrzewski: para 0126) and a first articulation rod (Kostrzewski: 262) extending from said first drive rack, wherein said first drive rack comprises a plurality of first teeth (Kostrzewski: teeth of 272 as shown in fig. 13), and wherein said first articulation rod is pivotally coupled to a proximal end of said elongate channel (Kostrzewski: see fig. 1, the first articulation rod is, at least, indirectly coupled to the proximal end of the staple channel); 
a second articulation driver (Kostrzewski: 274) positioned on a second side (Kostrzewski: see fig. 13) of said longitudinal axis opposite said first side, wherein said second articulation driver comprises a second drive rack (Kostrzewski: para 0126) and a second articulation rod (Kostrzewski: 264) extending from said second drive rack, wherein said second drive rack comprises a plurality of second teeth (Kostrzewski teeth of 274 as shown in fig. 13), and wherein said second articulation rod is pivotally coupled to said proximal end of said elongate channel (Kostrzewski: see fig. 1, the second articulation rod is, at least, indirectly coupled to the proximal end of the staple channel); and 
a pinion gear (Kostrzewski: 276) rotatably supported by said shaft frame and positioned intermediate said first drive rack and said second drive rack (Kostrzewski: see fig. 13), wherein said Kostrzewski: see fig. 13), and wherein said elongate channel is articulated about said articulation axis when one of said first articulation driver and said second articulation driver is translated by an articulation motion applied thereto (Kostrzewski: para 0129, see also fig. 16).
Regarding claim 22, as shown in claim 21, Kostrzewski teaches wherein said elongate channel is configured to receive a staple cartridge (Kostrzewski: 410).

Regarding claim 26, Kostrzewski teaches a surgical instrument (Kostrzewski: 10), comprising: 
an elongate shaft (Kostrzewski: 200) defining a longitudinal axis (Kostrzewski: central axis of 200 ); 
an end effector (Kostrzewski: 400) extending from said elongate shaft; 
an articulation joint (Kostrzewski: 230), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis defined by said articulation joint (Kostrzewski: see fig. 16); 
a first articulation driver (Kostrzewski: 272) positioned on a first side of said longitudinal axis (Kostrzewski: see fig. 13), wherein said first articulation driver is pivotally coupled to a proximal end of said end effector (Kostrzewski: see figs 1 and 13, the first articulation driver 272 is at least indirectly pivotally coupled to the proximal end of the end effector); 
a second articulation driver (Kostrzewski: 274) positioned on a second side of said longitudinal axis opposite said first side (Kostrzewski: see fig. 13), wherein said second articulation driver is pivotally coupled to said proximal end of said end effector (Kostrzewski: see figs 1 and 13, the second articulation driver 274 is at least indirectly pivotally coupled to the proximal end of the end effector); and 
a rotary articulation member (Kostrzewski: 276) positioned in said elongate shaft intermediate said first articulation driver and said second articulation driver (Kostrzewski: see fig. 13), wherein said rotary articulation member operably couples said first articulation driver to said second articulation driver such that when said first articulation driver is translated proximally, said second articulation driver is translated distally to rotate the end effector about said articulation axis in a first direction (Kostrzewski: para 0129), and wherein said rotary articulation member operably couples said first articulation driver to Kostrzewski: para 0129, 0142).
Regarding claim 27, as shown in claim 26, Kostrzewski teaches wherein said end effector comprises an elongate channel (Kostrzewski: 415, 432) configured to receive a staple cartridge (Kostrzewski: 410).

Regarding claim 31, Kostrzewski teaches a surgical instrument (Kostrzewski: 10), comprising: 
an elongate shaft (Kostrzewski: 200) defining a longitudinal axis (Kostrzewski: central axis of 200); 
an end effector (Kostrzewski: 400) extending from said elongate shaft; 
an articulation joint (Kostrzewski: 230), wherein said end effector is rotatable relative to said elongate shaft about an articulation axis defined by said articulation joint; (Kostrzewski: see fig. 16) 
a first articulation driver (Kostrzewski: 272) positioned on a first side of said longitudinal axis (Kostrzewski: see fig. 13), wherein said first articulation driver is configured to translate relative to said elongate shaft (Kostrzewski: para 0129), and wherein said first articulation driver is pivotally coupled to a proximal end of said end effector (Kostrzewski: see figs 1 and 13, the first articulation driver 272 is at least indirectly pivotally coupled to a proximal end of the end effector); 
a second articulation driver (Kostrzewski: 274) positioned on a second side of said longitudinal axis opposite said first side (Kostrzewski: see fig. 13), wherein said second articulation driver is configured to translate relative to said elongate shaft (Kostrzewski: para 0129), and wherein said second articulation driver is pivotally coupled to said proximal end of said end effector (Kostrzewski: see figs 1 and 13, the second articulation driver 274 is at least indirectly pivotally coupled to the proximal end of the end effector); and 
a rotary articulation member (Kostrzewski: 276) positioned in said elongate shaft intermediate said first articulation driver and said second articulation driver (Kostrzewski: see fig. 13), wherein said rotary articulation member is configured to rotate relative to said elongate shaft (Kostrzewski: para 0129, 0142), wherein said rotary articulation member operably couples said first articulation driver to said Kostrzewski: para 0129, 0142, see fig. 13), and wherein said end effector is configured to rotate about said articulation axis when said first articulation driver and said second articulation driver move in opposite directions (Kostrzewski: para 0129, 0142, see fig. 13).
Regarding claim 32, as shown in claim 31, Kostrzewski teaches wherein said end effector comprises an elongate channel (Kostrzewski: 415, 432) configured to receive a staple cartridge (Kostrzewski: 410).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 23, 28 and 33 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kostrzewski in view of USP# 20120239009 of Mollere et al. (henceforth Mollere).
Regarding claim 23, as shown in claim 21, Kostrzewski uses a gear driven firing assembly and is therefore silent on the surgical instrument further comprising a laminate firing member extending from said elongate shaft into said end effector.
However, Mollere teaches a similar stapling surgical instrument (Mollere: 10) comprising an elongate shaft (Mollere: 14), an end effector (Mollere: 20), an articulation joint (Mollere: 16) and a laminate firing member (Mollere: 180) extending from said elongate shaft into said end effector (Mollere: para 0079). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing assembly of Kostrzewski with a laminate firing member as taught by Mollere in order to lower the force required to articulate the end effector thus making it easier to articulate (Mollere: para 0079). 
Regarding claim 28, as shown in claim 26, Kostrzewski uses a gear driven firing assembly and is therefore silent on the surgical instrument further comprising a laminate firing member extending through said articulation joint and into said end effector.
However, Mollere teaches a similar stapling surgical instrument (Mollere: 10) comprising an elongate shaft (Mollere: 14), an end effector (Mollere: 20), an articulation joint (Mollere: 16) and a laminate firing member (Mollere: 180) extending through said articulation joint into said end effector (Mollere: para 0079). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing assembly of Kostrzewski with a laminate firing member as taught by Mollere in order to lower the force required to articulate the end effector thus making it easier to articulate (Mollere: para 0079). 
Regarding claim 33, as shown in claim 31, Kostrzewski uses a gear driven firing assembly and is therefore silent on the surgical instrument further comprising a laminate firing member extending through said articulation joint and into said end effector.
However, Mollere teaches a similar stapling surgical instrument (Mollere: 10) comprising an elongate shaft (Mollere: 14), an end effector (Mollere: 20), an articulation joint (Mollere: 16) and a laminate firing member (Mollere: 180) extending through said articulation joint into said end effector (Mollere: para 0079). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing assembly of Kostrzewski with a laminate firing member as taught by Mollere in order to lower the force required to articulate the end effector thus making it easier to articulate (Mollere: para 0079). 

Claims 24-25, 29-30, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kostrzewski in view of USP# 20080308603 of Shelton, IV et al. (henceforth Shelton).
Regarding claim 24 and 25, as shown in claim 21, Kostrzewski teaches wherein said first articulation driver comprises a first movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the first coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said first articulation rod to said proximal end of said elongate channel (Kostrzewski: para 0142) and wherein said second articulation driver comprises a second movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the second coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said second articulation rod to said proximal end of said elongate channel (Kostrzewski: para 0142).
Kostrzewski is silent on the first movable coupler comprising a first ball joint and a second movable coupler comprising a second ball joint.
Shelton teaches a similar stapling surgical instrument (Shelton: 1)  comprising an elongate shaft (Shelton: 20), an articulable end effector extending from the shaft (Shelton: 100), a first articulation driver (Shelton: 5160, top 5172 (fig. 82)) comprising a first movable coupler (Shelton: top 5172 (fig. 82)) for connecting to a second element (Shelton: 5620), and a second articulation driver (Shelton: 5170, bottom 5172 (fig. 82)) comprising a second movable coupler (Shelton: bottom 5172 (fig. 82)) for connecting to the second element (Shelton: 5620).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute one method of coupling (anchors in  Kostrzewski), the first and second rods to first and second movable couplers, with a different method of coupling (ball joints as taught by Shelton) in order to achieve the predictable result of reliably and flexibly connecting the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

    PNG
    media_image1.png
    324
    720
    media_image1.png
    Greyscale

Regarding claim 29 and 30, as shown in claim 26, Kostrzewski teaches wherein said first articulation driver comprises a first movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the first coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said first articulation driver to said proximal end of said end effector (Kostrzewski: para 0142), and wherein said second articulation driver comprises a second movable coupler ( Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the second coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said second articulation driver to said proximal end of said end effector (Kostrzewski: para 0142). 
Kostrzewski is silent on and wherein said first movable coupler comprises a first ball joint and wherein second movable coupler comprises a second ball joint.
However, Shelton teaches a similar stapling surgical instrument (Shelton: 1)  comprising an elongate shaft (Shelton: 20), an articulable end effector extending from the shaft (Shelton: 100), a first articulation driver (Shelton: 5160, top 5172  (fig. 82)) comprising a first movable coupler (Shelton: top 5172 (fig. 82)) for connecting to a second element (Shelton: 5620), and a second articulation driver Shelton: 5170, bottom 5172  (fig. 82)) comprising a second movable coupler (Shelton: bottom 5172 (fig. 82)) for connecting to the second element (Shelton: 5620).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute one method of coupling (anchors in  Kostrzewski), the first and second rods to first and second movable couplers, with a different method of coupling (ball joints as taught by Shelton) in order to achieve the predictable result of reliably and flexibly connecting the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

Regarding claim 34 and 35, as shown in claim 31, Kostrzewski teaches wherein said first articulation driver comprises a first movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the first coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said first articulation driver to said proximal end of said end effector (Kostrzewski: para 0142), and wherein said second articulation driver comprises a second movable coupler (Kostrzewski: para 0142, i.e.“ distal ends of articulation cables 262, 264 fixed or anchored in place”, see annotated fig. 13, please note the second coupler as annotated and described is movable together with other elements of the articulation assembly) connecting said second articulation driver to said proximal end of said end effector (Kostrzewski: para 0142).
Kostrzewski is silent on wherein said first movable coupler comprises a first ball joint and wherein second movable coupler comprises a second ball joint.
However, Shelton teaches a similar stapling surgical instrument (Shelton: 1)  comprising an elongate shaft (Shelton: 20), an articulable end effector extending from the shaft (Shelton: 100), a first articulation driver (Shelton: 5160, top 5172  (fig. 82)) comprising a first movable coupler (Shelton: top 5172 (fig. 82)) for connecting to a second element (Shelton: 5620), and a second articulation driver (Shelton: 5170, bottom 5172  (fig. 82)) comprising a second movable coupler (Shelton: bottom 5172 (fig. 82)) for connecting to the second element (Shelton: 5620).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to substitute one method of coupling (anchors in  Kostrzewski), the first and second rods to Shelton) in order to achieve the predictable result of reliably and flexibly connecting the two elements. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731